Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2015

                                     No. 04-15-00102-CV

                                      Cathy GIDDINGS,
                                          Appellant

                                               v.

                                   RALPH CURTIS M.D.,
                                        Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-06825
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
       Appellant’s brief was due on April 29, 2015. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed a brief or a motion for extension of time.
        Therefore, we ORDER Appellant to show cause in writing within TEN DAYS from the
date of this order why this appeal should not be dismissed for want of prosecution. See id. TEX.
R. APP. P. 38.8(a).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court